OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed and the case remitted to that court for a review of the facts.
By pleading guilty, defendant waived his statutory right to assert that he was entitled to dismissal because the People were not ready for trial within the time required by CPL 30.30. (See People v Clary, 52 NY2d 1023 [decided herewith] ; People v Friscia, 51 NY2d 845.) He cannot, therefore, test the validity of that claim on appeal.
*1022We reject defendant’s argument that the due process clauses of the Federal and State Constitutions require a contrary conclusion.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order reversed and case remitted to the Appellate Division, Fourth Department, for further proceedings in accordance with the memorandum herein.